Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-12, 14, 17 and 18 are pending in the application.

Election/Restrictions
Applicant's election with traverse of Group I, 

    PNG
    media_image1.png
    261
    608
    media_image1.png
    Greyscale
,
and the species of Example 20a, found on page 246 of the instant specification (reproduced below),

    PNG
    media_image2.png
    190
    633
    media_image2.png
    Greyscale
,

in the reply filed on July 2, 2021 is acknowledged.  The traversal is on the ground(s) that: (1) Group I and Group II possess unity of invention; (2) Group I and Group II should be examined together in the present application because it would not place a serious burden on the Examiner; and (3) the invention of Group II should be rejoined with Group I if the elected products are found allowable.  
	All of Applicant’s arguments have been considered but have not been found persuasive.  It is disagreed that Group I and Group II possess unity of invention.  Unity of invention exists when there is a technical relationship among the claims inventions involving a 
	Applicant argues that Group I and Group II should be examined together in the present application because it would not place a serious burden on the Examiner.  In response, a search burden requisite is not the standard for a lack of unity of invention under 
37 CFR 1.475.  Therefore, Applicant’s argument is not persuasive.
Applicant has requested rejoinder of the method of use.  In accordance with M.P.E.P. §1893.03(d) and §821.04 and In re Ochiai, 71 F.3d 1565, 37 USPQ 1127 Failure to do so may result in a loss of the right to rejoinder.

The requirement is still deemed proper and is therefore made FINAL.


Claims 17 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 2, 2021.


Information Disclosure Statement
The Examiner has considered the Information Disclosure Statement filed on November 25, 2019.  The submission is in compliance with the provisions of 
37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Objections
Claim 1 is objected to because of the following informalities:  in claim 1 (page 8, line 4), “hydroxyalkyl” is misspelled.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 8 and 10 are rejected under 
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, under the definition of variable Z2 (line 16 of page 5), an “or” should be added before “NROC(O)Rp” for proper Markush language format.
Claim 1 is confusing and there indefinite because of the six specie listed at the end of the claim.  The six specie listed are not embraced by Formula (I) due 1 and R2 variables.  Therefore, the presence of these six specie at the end of claim 1 is unclear.
Claim 8 lacks antecedent basis from claim 7 since it is not stated in claim 7 that “R4 and R7 can be linked such that … a 4-6-membered heterocyclic ring” as found in claim 8 (page 17, lines 6-8).
Claim 10 lacks antecedent basis from claim 9 since it is not stated in claim 9 that variable Lz can represent “a (1-5C)alkylene optionally substituted …  or oxo” as found in claim 10 (page 23, lines 15-17).


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claims 8 and 10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 8 fails to further limit claim 7 because claim 8 is broader in scope than claim 7. It is not stated in claim 7 that “R4 and R7 can be linked such that … a 4-6-membered heterocyclic ring” as found in claim 8 (page 17, lines 6-8).
Claim 10 fails to further limit claim 9 because claim 10 is broader in scope than claim 9.  It is not stated in claim 9 that variable Lz can represent “a (1-5C)alkylene optionally substituted …  or oxo” as found in claim 10 (page 23, lines 15-17).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 

Claims 1-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. {EP 2,565,193 A}.
Determination of the scope and content of the prior art (MPEP §2141.01)
	Applicant claims compounds of Formula (I),

    PNG
    media_image3.png
    258
    295
    media_image3.png
    Greyscale

wherein X1 can represent CRa,
where Ra can represent hydrogen;
X2 can represent CRd,
where Rd can represent hydrogen;
R1 is a group of the formula : -L-Z, 
where L can be absent and 
Z can represent (1-6C)alkyl;
R2 can represent (i) the group of the formula: 
    PNG
    media_image4.png
    144
    99
    media_image4.png
    Greyscale
 
where W1 can represent CR4R5, 
R4 and R5 can independently represent hydrogen, 
W2 can represent CR6R7R8, 
R6 and R7 can independently represent hydrogen, and 
R8 can represent (1-2C)alkyl; and
R3 can represent (i) a group of Formula A,

    PNG
    media_image5.png
    212
    201
    media_image5.png
    Greyscale
, 
where Xa can represent N, 	
Xb can represent CRx1, 
Rx1 can represent hydrogen, 
R9 can represent hydrogen or fluoro, 
R10 can represent a group of the formula: 
-Y3-Z3,
where Y3 can represent N(Rs)(CRsRt)q1, 
q1 can be zero, 
Rs can represent hydrogen, and 
Z3 can represent a heteroaryl which can be 

-Lz-Wz 
where Lz can be absent, and
Wz can represent a 4- to 7-membered 
Heterocyclyl, which heterocyclyl 
can be substituted with 
(1-4C)alkyl. 

Li et al. {see entire document; particularly pages 3, 4, 53 and 70-74; and especially Compound II-20 and Compound II-21 in Table II on page 53} teach compounds of formula I,

    PNG
    media_image6.png
    163
    440
    media_image6.png
    Greyscale
,
wherein X can represent NR1;
Y can represent NR1;
R1 can represent optionally substituted C1-6 alkyl;
Ring A can represent a 5-10 heteroaryl;
p can be 1;
R2 can represent Re optionally substituted with Ra;
Re can represent 3-10 membered heteroalicyclyl;
Ra can represent C1-6alkyl;
Z1 can represent CH, CR2 or N, 
Z2 can represent CH or CR2;
where R2 can represent hydrogen or Re and 
Re can represent alkyl;
R3 can represent hydrogen;
R4 can represent hydrogen or alkyl;
R5 can represent halogen or alkyl,

that are structurally similar to the instant claimed compounds.  Li et al. also teach pharmaceutical compositions comprising his compounds together with pharmaceutically acceptable carriers, excipients, diluents, etc. {page 70, paragraphs [0141] and [0143]}. 

    PNG
    media_image7.png
    206
    859
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    61
    859
    media_image8.png
    Greyscale
.

Ascertainment of the difference between the prior art and the claimed invention (MPEP §2141.02)
	The difference between the compounds of Li et al. and the compounds instantly claimed is that the instant claimed compounds are generically described in Li et al.
Finding of prima facie obviousness--rational and motivation 
(MPEP §2142-2143)
The indiscriminate selection of “some” among “many” is prima facie obvious, In re Lemin, 141 USPQ 814 (C.C.P.A. 1964).  The motivation to make the claimed compounds derives from the expectation that structurally similar compounds would possess similar activity (e.g., inhibit JAK kinases).
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the instant claimed invention, to prepare products embraced by the prior art.  A person of ordinary skill in the art would have been motivated to prepare products embraced by the prior art to arrive at the instant claimed products with the expectation of 
At the very least, such renders at bar obvious as regards these structured compounds and, as regards homologous, isomeric, or other “similar” compounds encompassed in the claims, such are obvious, under 
35 U.S.C. §103 over said reference compounds.  In order to establish patentability in adjacent homologs and position isomers, there must at least be a comparative showing establishing distinguishing characteristics allegedly showing that claimed compounds are unobvious.  Ex parte Henkel, 130 USPQ 474 (Bd. Pat. App. & Int. 1960).  Absent a factual side-by-side persuasive comparative showing in a Declaration filed under 
37 CFR 1.132 of unexpected, beneficial and superior results of the instant claimed invention over the closest compounds found in Li et al., the instant claimed invention would have been suggested to one skilled in the art and therefore, the instant claimed 

Allowable Subject Matter
	The elected species of Compound 20a is allowable over the prior art of record.

Claim 12 is allowed over the prior art of record.


Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 

Laura L. Stockton 
(571) 272-0710.  

The examiner can normally be reached on Monday-Friday from 6:00 am to 2:30 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	


					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600



July 23, 2021
Book XXVI, page 187